Citation Nr: 9922345	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for retinoschisis and 
vitreous floaters.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to August 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1996 by the Department of 
Veterans Affairs (VA) regional office (RO) in Wichita, 
Kansas.

In October 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 1999.

The Board notes that, while this case was in remand status, 
in a statement received in April 1998, the veteran withdrew 
from appellate status a claim of entitlement to service 
connection for neutropenia.  See 38 C.F.R. § 20.204 (1998). 


FINDING OF FACT

There is no competent evidence of record that the veteran has 
a current disability related to retinoschisis or vitreous 
floaters.


CONCLUSION OF LAW

A claim of entitlement to service connection for 
retinoschisis and vitreous floaters is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997). 

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, that 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  

Retinoschisis is splitting of the sensory retina.  The 
degenerative peripheral type of retinoschisis, which usually 
occurs after 40 years of age, does not involve the central 
retina.  Individuals with degenerative retinoschisis may 
complain of light flashes and floaters.  The condition is 
generally not progressive.  Frank W. Newell, Ophthalmology 
Principles and Concepts 313 (7th ed. 1992).  

The veteran's service medical records disclose that in July 
1987 at an optometric evaluation, the veteran gave a history 
of vitreous floaters.  Objective findings included a possible 
small vitreous floater in the left eye.  An ophthalmologist 
was consulted, who advised the veteran to become more 
accustomed to floaters, as they would not resolve.  

In September 1988 at an optometric clinic, the veteran, who 
wore glasses for reading and driving, complained of vitreous 
floaters in both eyes.  On examination no floaters were 
observed, and the veteran stated that they were more obvious 
in sunlight.  The assessments were hyperopic astigmatism and 
healthy eyes.

In July 1995 at an ophthalmological evaluation, the veteran 
complained of worsening floaters.  On examination there was 
no evidence of retinal detachment.  Impressions included a 
small region of inferior temporal schisis of the right eye.

At the retirement examination in April 1996, vision was 
corrected to 20/20, bilaterally.  

In May 1996 at an ophthalmological evaluation, a stable area 
of schisis in the right eye was noted; the left eye was 
asymptomatic.

In the remand decision of October 1997, the Board requested 
that the veteran undergo another ophthalmological 
examination, which was performed in March 1998.  At that 
examination, the veteran indicated that there had not been an 
increase in his symptoms since his last examination.  An 
examination of his eyes was essentially normal.  Corrected 
visual acuity in each eye was  near Jaeger 1 at 16 inches and 
far 20/20.  Retinas in both eyes appeared normal.  The 
diagnosis was retinoschisis, each eye, by history, with 
floaters.

The Board notes that the March 1998 ophthalmological 
examination did not clinically confirm the presence of 
retinoschisis or vitreous floaters and, therefore, did not 
provide a medical diagnosis of a current disability.  
Although there were earlier findings of retinoschisis and 
vitreous floaters,  the current evidence of record, fails to 
demonstrate the presence of the condition.  Competent 
evidence of a current disability, which is an element 
required to establish a well grounded claim for service 
connection, is thus missing in this case.  38 U.S.C.A. 
§ 5107(a); Epps.  In view of the findings at the March 1998 
examination, a chronic eye condition since service and 
currently has not been shown, and the veteran's claim is also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for retinoschisis and vitreous floaters 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).


ORDER

A well grounded claim not having been submitted, service 
connection for retinoschisis and vitreous floaters is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

